


Fourth Amendment To Credit Agreement
This Fourth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of May 17, 2013, by and among FCStone Merchant Services, LLC, a Delaware
limited liability company (the “Borrower”), INTL FCStone Inc., as Guarantor, the
financial institutions party to this Amendment, as lenders (the “Lenders”), and
Bank of Montreal, Chicago Branch, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into a certain Credit Agreement dated as of August 10, 2012, as amended
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 2.
Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the defined term “Termination Date” appearing in Section 5.1 of the
Credit Agreement shall be amended and restated to read in its entirety as
follows:
“Termination Date” means July 31, 2013, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    The Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and the Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization.    
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be




--------------------------------------------------------------------------------




and remain true and correct in all material respects (except to the extent that
such representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    Since August 10, 2012, there has been no amendments, modifications,
supplements or restatements to the Borrower's or Guarantor's articles of
incorporation and bylaws (or comparable organizational documents), and such
articles of incorporation and bylaws (or comparable organizational documents)
are in full force and effect on the date hereof.
3.3.    There has been amendment, modifications, supplements or restatements to
the Borrower's and Guarantor's resolutions delivered to the Administrative Agent
in connection with the Credit Agreement and such resolutions have not been
revoked and are in full force and effect as of the date hereof.
Section 4.
Miscellaneous.

4.1.    The Borrower heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents. The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
4.2.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 12 thereof, shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.3.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
    
[Remainder Left Intentionally Blank]




--------------------------------------------------------------------------------








This Fourth Amendment to Credit Agreement is entered into as of the date and
year first above written.
“Borrower”
FCStone Merchant Services, LLC
By
/s/ Michael J. Knobbe

Name Michael J. Knobbe
Title President
By /s/ Peter J. Nessler, Jr.
Name Peter J. Nessler, Jr.
Title Vice - President
“Guarantor”


INTL FCStone Inc.
By /s/ Sean O'Connor
Name Sean O'Connor
Title CEO
By
/s/ Bruce E. Fields

Name Bruce E. Fields
Title Group Treasurer




--------------------------------------------------------------------------------






Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender
By /s/ Scott M. Ferris
Name Scott M. Ferris
Title Managing Director




CoBank, ACB, as a Lender
By
/s/ Bert D. Johnson

Name Bert D. Johnson
Title Vice-President




